*695Response to Petition eor. Rehearing by
Judge 0 ’Rear.
Counsel for appellee urge that we withdraw all that part of the opinion in this case which discusses the effect of a holding by a dummy corporation created, financed, and officered by another, of land held in violation of the Constitution of this State. Also, what was said in the opinion construing the charter of the holding company. It is argued that ■this matter, in view of the conclusion reached by the court, was obiter dictum. We do not so understand it. The question was, what was necessary to be stated under the section of the constitution and the statute involved and cited, to support the cause of action asserted. To decide whether the petition before us was sufficient it was necessary to state what was required to be set out. In doing so, the purpose of the law must be shown, as well as the acts necessary to bring the case within its meaning. Then the acts charged must be measured by the standard, determined as the proper one. Of a petition upon a note, its sufficiency could not be well decided and explained unless it was said what would be the necessary allegations to have been made. Then if the facts alleged did not satisfy the standard of pleading, it would follow that the petition was bad. All that was said in the opinion was germane to the discussion and decision of the point involved, however narrow it finally became because of the paucity of the allegations of the pleading. The court is required to deliver written opinions. Here the sufficiency of a petition drawn under the statute is involved. We decided that the petition was defective. We are required to state the reason or reasons why it was defective. To do so, we must inter*696pret the statute so as to learn and to state its. meaning, and must then explain what is necessary to bring the ease within the statute so expounded. If we conclude that the petition is bad,, all' that has been said leading up *to that conclusion, is not dictum because the state of facts necessary to have been alleged to make a good petition, are shown not to have been stated. The matter objected to is not obiter dictum.
The petition for rehearing also says:
“We also think that the court is in error in denying, if that is what it meant to do, the right of a corporation to hold land longer than five years without penalty of escheat, where the lands have not within that time been used in the business of the corporation, even though there is a reasonable expectation that the lands may be necessary for use in the business of the corporation in the future.”
. The complaint doubtless rests upon the clause in the opinion saying:
“The section is dealing with a situation five years next preceding the time it may be invoked. It has no reference to the future.”
It is true that the sections deal with a past condition. But that does not mean that the future was eliminated from the consideration. It may well be the contrary. If the corporation acquires land “necessary and proper for carrying on its legitimate business,” if necessary, and proper when acquired or at any time within five years after it is acquired, its future use and availability may be considered in determining whether the quantity acquired, and the time of bringing it into actual use make it “proper and necessary for carrying on the legitimate business” of the corporation. It is not essential to. the validity, of the holding that the land be imme*697diately “used” by the corporation. It must only be “necessary” and “proper” for carrying on the corporation’s legitimate business. In a certain sense whatever property a corporation may own may be necessary to enable it to maintain itself. But the -sense here is narrower than that. It restricts such holding of land to such as is proper, that is, suitable in kind and location, and as may be required, to enable it to engage in the business which its charter expressly allows. A coal mining company may therefore own coal lands, although not mining every part of them at the time, because coal lands are both necessary and proper for carrying on its legitimate business. So, a corporation created to manufacture lumber may own timber lands in excess of the quantity then being cut from. ■ But a railroad corporation has not the right, therefore it is not proper, for it to own vast bodies of coal and timber land, although it uses both coal and timber in its business — one for fuel, the other for crossties and car building. Coal and timber may be said to be necessary and proper for its use, but land on which there are timber and coal is not necessary. So, it may be conceded that a railroad corporation might own a coal mine for its immediate use, or growing timber, but it has not the right to engage commercially in mining and selling coal, or manufacturing lumber. If all the railroad corporations should determine that all the coal lands of this state were necessary, that is, would at some time in the future be necessary, to enable them to carry on their business of operating railroads, it would be possible for these common carriers, under appellee’s version of the constitution, to monopolize not only the coal which they consumed, but all they carried to the market for *698sale — for who can say that all the coal will be more than sufficient to supply all the railroads with fuel for all time? A railroad corporation may sell its coal although it may be deemed necessary and proper for carrying on its business that it be retained.- A railroad also uses crude' and finished oils*, iron and certain machinery. May the railroad therefore acquire unlimited oil wells, iron ore deposits, and foundries’, holding them idle until such time as it sees proper to open them to the market? The suggestion, no less than it may own unlimited lands containing coal and timber, mocks the Constitution.
The holding company in this case, as alleged is only a “holding” company. To hold lands interminably is not a business.
The opinion can not be construed as a menace to corporations acquiring land for the business for which they are chartered to do. There is no threat that they must bring all such land into actual use within five years or suffer escheat. The only limit as to the time such corporations may own such lands is the limit in their charters.